DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/15/2022 has been entered. Claim(s) 1-8, 10-23 is/are pending in the application. 

 Election/Restrictions
Claims 10-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 was filed after the mailing date of the Non-final office action on 04/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osamu et al. (JP2012224929A) in view of Clark et al. (US6846369B1) as evidenced by Samaras et al. ("Modelling of microsegregation and homogenization of 6061 extrudable Al-alloy." Journal of Materials Processing Technology 194.1-3 (2007): 63-73), in further view of Harris et al. (US3666638).
Regarding Claim 1-2 and 21-23, Osamu teaches a cast aluminum alloy [0004] article formed from a 6000 series aluminum alloy [0003] comprising chromium (Cr) in a range of 0.01-0.3% [0030] overlapping with the claimed range of 0.001 wt% to 0.05 wt% Cr; 
Regarding the limitation of AlFeSi particles, wherein greater than 95% AlFeSi particles comprise alpha-AIFeSi particles and less than 5% AIFeSi particles comprise beta-AlFeSi particles; while Osamu teaches Al, Fe, and Si in the alloy composition and that homogenization (also called solution heat treating) is performed at 450 to 570 C (842-1058 F) for 0.5-24 hours [0045]; Osamu fails to teach AlFeSi particles in the alpha and beta phases in the claimed ranges. However, Clark teaches a cast aluminum alloy article from a 6061 series aluminum alloy with Fe and Si (Example 1, Col. 9) which after casting, is HIP pressed, and homogenized at 900-1100 F for 6-8 hours for the purpose of enhancing physical and/or mechanical properties of the alloy (Col. 5, Lines 38-50). Beta-AlFeSi particles are formed during casting of Fe and Si containing 6000 series alloys, and the Alpha-AlFeSi particles are formed during homogenization as evidenced by Samaras (Page 67, col. 2, Lines 3-15) who teaches that cast 6061 alloy homogenization at 580 C (1076 F) to the eutectic temperature, for 6-8 hours fully converts the alpha-AlFeSi phase from beta-phase (Page 67, col. 2, Lines 3-15) (Page 64, Col. 2, Lines 16-20) (Page 65, Col. 1, Lines 30-45). Therefore, one of ordinary skill in the art would have been motivated to perform the homogenization treatment of Osamu for a sufficient amount of time to increase mechanical properties such as 6-8 hours; an ordinary artisan based on the teachings of Samaras would expect the homogenization treatment of Osamu in view of Clark to fully convert alpha particles to beta particles. Therefore, full conversion (100%) or substantially full conversion of beta to alpha AlFeSi particles is therefore considered achieved. This full or substantially full conversion is also evidenced by applicant’s specification which teaches substantially all of the beta-AlFeSi particles transform into alpha particles when treatment at 1025-1070 F is at least 2 hours [0046-0047].
Osamu does not teach an exterior surface of the alloy is covered with a substantially continuous anodized layer of aluminum oxide.
However, Harris teaches that 6061 aluminum alloys products can be finish coated with aluminum oxide in an anodization treatment (Col. 3, Lines 10-18) for the purpose of forming a protective and corrosion resistive coating on a finished aluminum surface (Col. 1, Lines 44-50). Therefore, it would have been obvious to one of ordinary skill in the art to form a finished aluminum oxide anodized coating on the 6061 alloy product taught by Osamu for the purpose of instilling a protective and corrosion resistant coating. 
Regarding the claim 21 limitation of a breakdown voltage greater than 1380 V/mil; the claim 22 property of admittance of less than 6 μMhos; and the claim 23 property of corrosion resistance of equal to or greater than 10.0 hours in 5wt% HCl, applicant attributes these properties are a result of mixed bath anodization and the composition of the aluminum material [0092-0094]. Since Osamu, in view of Harris, teaches anodization of the aluminum alloy product of similar composition in a sulfuric acid bath and homogenization in a similar range, one of ordinary skill in the art would expect these properties considered a result of sulfuric bath anodization to be similar to the claimed properties under the expectation that products made by substantially identical methods, have similar properties. (See MPEP 2112.01(I)).  
Regarding Claim 3, the alloy composition of Osamu teaches a around 95.-99.5% Al (Claim 2) overlapping with the claimed range of greater than 98 wt% Al. In the case where a claimed range lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding Claim 4, which depends on claim 3, the alloy comprises less than 0.3% of Fe [0034] encompassing the claimed range of less than 0.04 wt% Fe. In the case where a claimed range lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding Claim 5, The cast aluminum alloy article of claim 4, comprising about 0.3-2.5% Si [0026], encompassing the claimed range of 0.5-0.6 wt% Si, 
0.05-1.5% Cu [0028] encompassing the claimed range of 0.16-0.19 wt% Cu, 
And 0.3-2.0% Mg [0025], encompassing the claimed range of 1.0-1.1 wt% Mg.
In the case where a claimed range lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding Claim 7, Osamu broadly teaches the alloy is Al-Mg-Si alloy [0027] but does not specific 6061 could be used specifically. However, Clark teaches 6061 aluminum alloys can preferably be used in hipping methods and solution treatment for form a shaped aluminum body. (Col. 4, Lines 25-35). 
Regarding Claim 8, regarding the limitation of having a percent elongation in a range of 5-15%, a yield strength in a range of 42-44 KSI and an ultimate tensile strength in a range of 44-46 KSI. While Osamu is silent regarding these properties; Clark teaches the alloy has a tensile strength of at least about 40 KSI, a yield strength of at least about 45 KSI (Claim 19), and an elongation of at least 4%; all overlapping or encompassing the claimed ranges of 42-44 KSI, 44-46 KSI, and 5-15% respectively. In the case where a claimed range lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). One of ordinary skill in the art would therefore expect the product of Osamu in view of Clark to have similar properties to that claimed under the expectation that products made by substantially identical methods have similar properties. (See MPEP 2112.01(I)) 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osamu et al in view of Clark et al. as evidenced by Samaras et al. and in further view of Harris et al. as applied to Claim 3 above, in further view of Kulunk et al. (“Applications for the strontium treatment of wrought and die-cast Al.” JOM, 48(10), (1996, 60-63).
Regarding Claim 6, and the cast aluminum alloy article comprising 0.1-0.15 wt% Sr.
Osamu does not teach the addition of Sr in the alloy composition. However, Kulunk teaches that for 6063 and 6061 series aluminum alloys, strontium can be added at in a range of 0.01-0.5% to reduce the formation of surface defects by promoting alpha AlFeSi phases in aluminum alloys. (Page 60, [002-003]; Page 61, [001-003]); Therefore, it would have been obvious to one of ordinary skill in the art to add Sr in the claimed range of 0.1-0.15% Sr for the purpose of improving surface defects by promoting the alpha phase. 

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
Regarding Claim 1, and the combination of Osamu in view of Clark with regards to heat treating at a temperature in a range of 1025-1050 F, applicant argues that all of the examples of the Clark reference describe solution heat treating at a temperature of less than 1000 F, and an ordinary artisan would therefore only be motivated to perform homogenization in a range of 960-1000 F. 
This is not considered convincing. First, the primary reference itself teaches heat treatment is performed in a range of 842-1058 F which itself overlaps with the claimed homogenization temperature range; the rejection merely relies on Clark in teaching that homogenization for a sufficient amount of time to convert substantially all alpha particles to beta particles would have been obvious. Applicant appears to be arguing that there is a teaching away from the heat treatment of the primary and secondary references. The cited portion applicant uses for this argument states: “The hipped body may be solution heat treated to further enhance its physical and/or mechanical properties. This commonly carried out at a temperature in the range of about 900-1100 F, more preferably in the range of about 960-1000 F, for at least 1 hour… Col. 5, lines 39-44, emphasis added). Clearly, the prior art teaches the broad heat treatment range of 900-1100 F, the fact that the Clark reference has a more preferable range is merely a preferred embodiment. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure as a reference may be relied upon for all that would have reasonably suggested to one having ordinary skill in the art including nonpreferred embodiments. (See MPEP 2123 (I-II)). Assuming arguendo, if an ordinary artisan would only appreciate Clark teaching heat treatment at 960-1000 F, the primary reference already teaches heat treatment is performed in a range of 842-1058 F; the rejection does not rely on modifying the heat treatment temperature of Osamu with Clark, but rather just the time period of heat treatment of Clark sufficient to convert alpha particles to beta particles as evidenced by Samaras. 
Further, applicant alleges that the performing of heat treatment in the range of 1025-1070 F, eventually leads to a superior anodization layer with improved properties such as breakdown voltage, admittance, and corrosion resistance; as evidenced by Figs 14-16. 
This is not considered persuasive. Figures 14-16 compare the corrosion properties of the 1025-1050 F solution heat treated composition in acid bath (either sulfuric or mixed acid [0025]) to a forging sample which is not heat treated and a standard sample which is not taught be heat treated [0092].  
Applicant teaches that homogenization at 1050-1050 F, a low Cr chemistry, and anodization in sulfuric or mixed acid bath produced improved dielectric strength, admittance, and corrosion resistance properties [0092-0094] and Figure 14-16. However, as shown in Table IX, the low iron composition which were used in the results of Fig 14-16, have significantly different compositions of Cr and Fe from the comparison forging and standard (release) compositions of Table VI. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality if the claimed range. (See MPEP 716.02(d) Lines 1-5 and 716.02(d)(II)) 
In this case applicant has failed to show criticality of the claimed range of 1020 to 1050 F in heat treatment to product the alleged unexpected results of improved breakdown voltage, admittance, and corrosion resistance. Applicant compares aluminum alloys with different compositions to each other and performs homogenization on the low iron (experimental) compositions but not on the comparison (standard and forging) samples. Therefore, applicant has failed to show the criticality of homogenization in any temperature range yet alone for 1020-1050 F in achieving the improved corrosion properties as the composition of Fe and Cr could equally or more so be responsible for the claimed properties. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738